         Case 1:16-cv-03957-LAP Document 10 Filed 03/31/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELENE MICHEL,

                      Petitioner,
                                                16 Civ. 3957 (LAP)
-against-
                                                       ORDER
UNITED STATES OF AMERICA,

                      Respondent.



LORETTA A. PRESKA, Senior United States District Judge:

    In light of the Court’s order of May 9, 2017 (dkt. no. 86

in 7-cr-1086) denying Petitioner’s motion to vacate (dkt. no. 1)

and Petitioner’s failure to respond to the status letter of

March 2, 2020 (dkt. no. 9), the Clerk of Court shall mark this

action closed and deny all pending motions as moot.

SO ORDERED.

Dated:       New York, New York
             March 31, 2021

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
